DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
Information Disclosure Statement
The IDS filed on 02/28/2022 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney John P. Guenther on 03/22/2022.

The application has been amended as follows: 

In the claims:
1.	(Currently amended) A debris detection system, comprising:
a chamber configured to permit fluid flow to pass through the chamber; 
a fiber optic cable providing a light path;
a collimator, the collimator configured to channel light from the light path into the chamber;
a reflector, the reflector configured to reflect light channeled into the chamber from the light path back to the collimator for signal detection; and
an electronic control unit (ECU), the ECU configured to detect the existence of debris particles in the fluid flow path based on the detection of blockage of the light path between the collimator and the reflector, and wherein the detection is without regard to inherent material composition of the detected debris particles.

2.	(Original) The system of claim 1, wherein the reflector comprises a mirror.
3.	(Original) The system of claim 1, including an optical window disposed in the chamber and positioned between the collimator and the reflector.

4.	(Original) The system of claim 3, wherein the optical window is flat or substantially planar.
5.	(Original) The system of claim 1, wherein the fiber optic cable includes a structural member. 
6.	(Original) The system of claim 1, wherein the fiber optic cable comprises a single optical fiber.
7.	(Original) The system of claim 1, wherein the fiber optic cable includes a plurality of optical fibers.
8.	(Original) The system of claim 1, wherein the fiber optic cable includes a first optical fiber and one or more second optical fibers.
9.	(Original) The system of claim 1, wherein the fiber optic cable includes a first optical fiber and a plurality of second optical fibers, the first optical fiber configured to function as a light emitter and the second optical fibers configured to function as light detectors.
10.	(Original) The system of claim 9, wherein the plurality of second optical fibers are arranged or clustered about the first optical fiber.
11.	(Original) The system of claim 1, wherein the fluid flow through the chamber includes a particle of debris, and the particle of debris blocks light from reaching the reflector.
12.	(Currently amended) The system of claim 1, [[wherein the electronic control unit (ECU) is configured to assess the fluid flow, based on detected debris particles in the fluid flow and identify the condition of the fluid flow through the system.
13.	(Original) The system of claim 1, including one or more sensors configured to detect/measure fluid flow.
14.	(Original) The system of claim 13, wherein the one or more sensors detect/measure fluid flow at positions prior to and/or subsequent to the chamber.
15.	(Original) The system of claim 13, wherein the one or more sensors are operatively connected to an electronic control unit (ECU).
16.	(Currently amended) The system of claim 1 [[12]], including a visual display connected physically or wirelessly to the ECU.
17.	(Currently amended) The system of claim 1 [[12]], wherein the ECU determines and/or evaluates information or parameters associated with one or more particles within the chamber.
18.	(Previously Presented) The system of claim 17, wherein the ECU determines and/or evaluates the presence of particles of a set or predetermined size.
19.	(Currently amended) A method for detecting information or parameters associated with particles in a fluid flow using a debris detection system including the steps of:
permitting fluid flow to pass through a chamber; 
providing a light path;
using a collimator to channel light from the light path into the chamber; [[
reflecting the light channeled into the chamber from the light path back to the collimator for signal detection; and
using an electronic control unit (ECU) to detect debris particles in the fluid flow path that block the light path between the collimator and the reflector, wherein the ECU is configured to detect blocked light from the collimator that is associated the blockage of the light path caused by debris particles in the fluid flow path, and the detection is without regard to inherent material composition of the detected debris particles.

20.	 (Previously Presented) The method of claim 19, further including the step of evaluating the reflected light within the chamber blocked by one or more particles.
Allowable Subject Matter

Claims 1-20 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a debris detection system, comprising: an electronic control unit configured to detect the existence of debris particles in the fluid flow path based on the detection of blockage of the light path between the collimator and the reflector, in combination with the rest of the limitations of claim 1.
Claims 2-18 are allowable because they are dependent on claim 1 or an intermediate claim.
Claim 19 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a method for detecting information or parameters associated with particles in a fluid flow using a debris detection system comprising the steps of: using an electronic control unit to detect debris particles in the fluid flow path electronic control unit is configured to detect blocked light from the collimator that is associated the blockage of the light path caused by debris particles in the fluid flow path, in combination with the rest of the limitations of claim 19.
Claim 20 is allowable because it is dependent on claim 19.

Jutte et al (US 2019/0099082 A1) is the closest prior art to the Applicant’s claimed invention.  However, Jutte et al does not teach of system comprising: an electronic control unit configured to detect blockage of the light path between the collimator and the reflector for detecting debris in a fluid flow.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks
The Examiner wish to Thank Attorney Guenther for being prompt and diligent in resolving all issues.  It was a pleasure to work with Attorney Guenther. The courteousness and professionalism extended is very much appreciated. 

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272- or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886